Exhibit No. 10.2

Form of Waiver

COASTAL BANKING COMPANY, INC.


Senior Executive Officer Waiver


In consideration for the benefits I will receive as a result of my employer’s
participation in the United States Department of the Treasury’s TARP Capital
Purchase Program, I hereby voluntarily waive any claim against the United States
or my employer for any changes to my compensation or benefits that are required
to comply with the regulation issued by the Department of the Treasury as
published in the Federal Register on October 20, 2008.

I acknowledge that this regulation may require modification of the compensation,
bonus, incentive and other benefit plans, arrangements, policies and agreements
(including so-called “golden parachute” agreements) that I have with my employer
or in which I participate as they relate to the period the United States holds
any equity or debt securities of my employer acquired through the TARP Capital
Purchase Program.  This waiver includes all claims I may have under the laws of
the United States or any state related to the requirements imposed by the
aforementioned regulation, including without limitation a claim for any
compensation or other payments I would otherwise receive, any challenge to the
process by which this regulation was adopted and any tort or constitutional
claim about the effect of these regulations on my employment relationship.




(Remainder of page intentionally left blank)





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Senior Executive Officer
Waiver on this  ______ day of December, 2008.




 

By: 

 

 

 

Name: [OFFICER NAME]

Title: [OFFICER TITLE]






